EXHIBIT 10.1 P. H. Glatfelter Company Summary of Non-Employee Director Compensation(effective May4, 2017) Feature Frequency Amount Board Retainer Annually Equity Annually Meeting fees ‑ (2) Committee Chairperson retainer Audit Committee Annually Compensation Committee Annually Nominating & Corporate Governance Committee Annually Finance Committee Annually Value of Restricted stock units with a one-year cliff vesting.The awards accrue dividends until the award vests. Each director is entitled to $1,500 per meeting of the Board of Directors attended in excess of eight (8) meetings in a calendar year.
